Lobe, C. J.:
—The question is whether it was regular to issue the three writs. Counsel for defendant concedes that in three different suits in this county process might issue to the sheriffs of New Castle County, Kent County and Sussex County. The effect would be the same whether there were three writs issued, one to the sheriff of each county, in one suit or in three separate suits. We are only dealing with the question whether we have the right to issue these three writs in one suit. What may be done under them and what risks are taken are entirely different matters.
The motion to quash the writs of attachment is refused.